Citation Nr: 0508849	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  04-10 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder, 
secondary to service connected left knee disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran had active service from November 1989 to July 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on her part.


REMAND

In December 2001, the veteran underwent an examination on 
contract by VA through QTC Management services.  The QTC 
examiner concluded that there was no pathology demonstrated 
on examination to render a diagnosis.  The QTC examiner, 
however, then inexplicably provided an opinion that the 
veteran's "lower back" was secondary to the service-
connected left knee disorder.  The QTC examiner's opinion 
cannot form the basis for an award of service connection of a 
low back disorder where no disability was diagnosed.  
Therefore, the Board will afford the veteran a new 
examination for clarification of diagnosis and etiology of 
any low back disorder found on examination.

The Board notes that in various statements of record, the 
veteran has expressed that she would not submit to any 
additional examinations because the evidence necessary to 
substantiate her claim has already been associated with the 
claims file. The veteran is hereby notified that it is her 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences 
for failure to report for a VA examination without good cause 
may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 
(2004).

Lastly, the Board notes that the March 2004 Veterans Claims 
Assistance Act (VCAA) notification letter is inadequate as it 
fails to advise the veteran of the information and evidence 
necessary to substantiate a claim based on a secondary 
service connection theory of entitlement.  

Accordingly, the case is REMANDED for the following action:

1.  Please provide the veteran with 
notification of the information and 
evidence necessary to substantiate a 
claim based on a secondary service 
connection theory of entitlement pursuant 
to 38 U.S.C.A. §§ 5103, 5103A (West 
2002).

2.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any low back disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any low back disorder found on 
examination is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) proximately due to 
or the result of the service-connected 
left knee disorder or any other incident 
of service.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  

3.  Thereafter, the claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




